Exhibit 10.6

 

FIRST AMENDMENT TO SUBLEASE

 

THIS FIRST AMENDMENT TO SUBLEASE (this “Amendment”) is entered into as of
October 27, 2004, by and between Adobe Systems Incorporated, as sublandlord
(“Sublandlord”), and Cutter & Buck, Inc., a Washington corporation, as subtenant
(“Subtenant”), with reference to the following facts:

 

A.                                   Pursuant to that certain Quadrant Lake
Union Center Lease dated October 31, 1996, as the same has been amended by the
First Amendment to Lease dated February 10, 1998, and the Partial Release of
Rights (Option to Purchase Lake View Building) dated January      , 2001 (as
amended, the “Master Lease”).  The Quadrant Corporation, a Washington
corporation (“Quadrant”), as landlord, leased to Sublandlord, as tenant, certain
space (the “Master Lease Premises”) consisting of 254,328 rentable square feet
located in Buildings 1 and 2 of the Quadrant Lake Union Center (‘‘Project”) in
Seattle, Washington, as more particularly described in the Master Lease. 
Bedford Property Investors, Inc. (“Landlord”) has succeeded to all right, title
and interest of Quadrant in and to the Project and the Master Lease.

 

B.                                     Pursuant to that certain Sublease dated
as of April 30, 2002, by and between Sublandlord and Subtenant (the “Original
Sublease”), together with that certain Consent to Sublease dated as of May 6,
2002, by and among Sublandlord, Subtenant and Landlord (the “Consent”). 
Subtenant sublet from Sublandlord, and Sublandlord sublet to Subtenant, a
portion of the Master Lease Premises containing approximately 44,670 rentable
square feet consisting of the entire fourth (4th) floor and a portion of the
second (2nd) floor of the Plaza Building (i.e., Building Number 2) (the
“Building”), said space being more particularly identified and described in the
Original Sublease (the “Original Subleased Premises”).  The Original Sublease
and the Consent are sometimes collectively referred to herein as the
“Sublease.”  All capitalized terms used but not defined herein shall have the
respective meanings ascribed to them in the Sublease.

 

C.                                     Pursuant to the terms of the Original
Sublease, commencing as of January 1, 2007, Subtenant agreed to sublease from
Sublandlord, and Sublandlord agreed to sublease to Subtenant, approximately
4,697 rentable square feet on the second (2nd) floor of the Building, said space
being more particularly identified and described in the Original Sublease (the
“Additional Premises”).  The Original Subleased Premises and the Additional
Premises are collectively referred to in the Original Sublease as the “Subleased
Premises.”

 

D.                                    Sublandlord and Subtenant wish to amend
the Sublease to provide for the early sublease by Subtenant of the Additional
Premises and to modify the definition of the Additional Premises to mean a
portion of the Master Lease Premises containing approximately 4,288 rentable
square feet on the second (2nd) floor of the Building and commonly known as
Suite 240, said space being more particularly identified and described on the
floor plan attached hereto as Exhibit A and incorporated herein by reference.



NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, Sublandlord and Subtenant hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Addition of Additional Premises.  From
and after the date hereof, all references in the Sublease to the “Additional
Premises” shall be deemed to mean and refer to the Additional Premises as shown
on Exhibit A attached hereto.  Subject to Section 2 of this Amendment, and
notwithstanding anything to the contrary contained in the Sublease, as of the
date upon which Sublandlord tenders possession of the Additional Premises to
Subtenant (the “Additional Premises Commencement Date”), the Additional Premises
shall be added to and become a part of the premises sublet by Subtenant under
the Sublease, subject to the provisions set forth in this Amendment, and
references in the Sublease to the “Subleased Premises” shall be deemed to mean
and refer to the Original Subleased Premises and the Additional Premises unless
the context clearly requires otherwise.  From and after the date hereof, all
references in the Sublease to the “Additional Premises Commencement Date” shall
be deemed to mean and refer to the Additional Premises Commencement Date as
defined in this Section 1.  Except as expressly provided otherwise in this
Amendment, Subtenant’s sublease of the Additional Premises shall be on and
subject to all of the terms and conditions of the Sublease.  Subject to
Section 2 of this Amendment, the Additional Premises Commencement Date is
anticipated to occur on or about November 1, 2004 (the “Anticipated Delivery
Date”).  Notwithstanding the foregoing, if Sublandlord is unable to deliver the
Additional Premises as of the Anticipated Delivery Date.  Sublandlord shall have
no liability therefor, except that Subtenant shall have no liability to pay any
rent with respect to the Additional Premises until possession of the Additional
Premises is tendered to Subtenant.  The terms and provisions of Section 2.3 of
the Sublease shall not apply to the Additional Premises.

 

2.                                       Consent.  Under the Master Lease,
Sublandlord must obtain the consent of Landlord to any subletting.  This
Amendment shall be in full force and effect upon execution of this Amendment by
Sublandlord and Subtenant; provided, however, that the Additional Premises
Commencement Date shall not occur unless and until Landlord executes a written
consent to this Amendment substantially in the form of the Consent or such other
form as is reasonably acceptable to Sublandlord and Subtenant (the “Sublease
Amendment Consent”).  In the event that the Sublease Amendment Consent executed
by Landlord is not delivered to Subtenant within thirty (30) days after the date
of this Amendment (which date, at Sublandlord’s option, shall be extended if
Subtenant delays in providing any reasonable information that is required by
Landlord in connection with providing its consent), Subtenant and Sublandlord
shall each have the right to cancel this Amendment by giving written notice of
such cancellation (the “Cancellation Notice”) to the other party at any time
after such thirty (30) day period; provided, however, that if Subtenant gives
Sublandlord a Cancellation Notice, this Amendment shall not be canceled and
shall remain in full force and effect if Sublandlord obtains the Sublease
Amendment Consent within two (2) days after Sublandlord receives Subtenant’s
Cancellation Notice.  In no event shall any cancellation of this Amendment
pursuant to this Section 2 serve to cancel or terminate the Sublease.

 

2

--------------------------------------------------------------------------------


 

3.                                       Rent.

 

3.1                                 Base Rent.

 

(a)                                  Original Subleased Premises.  From and
after the Additional Premises Commencement Date and throughout the Term,
Subtenant shall pay to Sublandlord as Base Rent for the Original Subleased
Premises the following:

 

Months

 

Rent per Square
Foot per Year

 

Monthly
Installment

 

 

 

 

 

 

 

Additional Premises Commencement Date - December 31, 2004

 

$

24.00

 

$

89,340.00

 

January 1, 2005 - December 31, 2005

 

$

24,50

 

$

91,201.25

 

January 1, 2006 - December 31, 2006

 

$

25.00

 

$

93,062,50

 

January 1, 2007 - December 31, 2007

 

$

25.50

 

$

94,923.75

 

January 1, 2008 - December 31, 2008

 

$

26,00

 

$

96,785.00

 

January 1, 2009 - December 31, 2009

 

$

26.50

 

$

98,646.25

 

January 1, 2010 - July 15, 2010

 

$

27.00

 

$

100,507.50

 

 

(b)                                 Additional Premises.  From and after the
Additional Premises Commencement Date and throughout the Term, Subtenant shall
pay to Sublandlord as Base Rent for the Additional Premises the following:

 

Months

 

Rent per Square
Foot per Year

 

Monthly
Installment

 

 

 

 

 

 

 

Additional Premises Commencement Date - December 31, 2005

 

$

20.00

 

$

7,146.67

 

January 1, 2006 - December 31, 2006

 

$

22.00

 

$

7,861.33

 

January 1, 2007 - December 31, 2007

 

$

25.50

 

$

9,112.00

 

January 1, 2008 - December 31, 2008

 

$

26.00

 

$

9,290.67

 

January 1, 2009 - December 31, 2009

 

$

26.50

 

$

9,469.33

 

January 1, 2010 - July 15, 2010

 

$

27.00

 

$

9,648.00

 

 

3.2                                 Subtenant’s Percentage Share of Property
Taxes and Operating Expenses.  As of the Additional Premises Commencement Date,
“Subtenant’s Percentage Share,” as defined in Section 3.2(e)(6) of the Original
Sublease, shall be increased by 1.69% to reflect the addition of the Additional
Premises.  Therefore, the first clause of Section 3.2(e)(6) of the Original
Sublease is hereby amended to read as follows: “Subtenant’s Percentage Share”
shall mean 17.56% prior to the Additional Premises Commencement Date, and 19.25%
from and after the Additional Premises Commencement Date;”.

 

4.                                       Security Deposit.  Concurrently with
Subtenant’s execution of this Amendment, and in accordance with Section 4.2 of
the Original Sublease, Subtenant shall deposit with Sublandlord cash or other
immediately available funds in the sum of Nineteen Thousand Two Hundred
Ninety-Six and 00/100 Dollars ($19,296.00), which amount shall be added to and
shall become a part of the Deposit under the Sublease.

 

3

--------------------------------------------------------------------------------


 

5.                                       Condition of Additional Premises. 
Notwithstanding anything to the contrary contained in the Sublease, Sublandlord
shall deliver, and Subtenant shall accept, possession of the Additional Premises
in an “AS IS” condition.  Sublandlord shall have no obligation to furnish,
render or supply any work, labor, services, materials, furniture, fixtures,
equipment, decorations or other items to make the Additional Premises ready or
suitable for Subtenant’s occupancy.  In making and executing this Amendment,
Subtenant has relied solely on such investigations, examinations and inspections
as Subtenant has chosen to make or has made and has not relied on any
representation or warranty concerning the Additional Premises or the Building. 
Subtenant acknowledges that Sublandlord has afforded Subtenant the opportunity
for full and complete investigations, examinations and inspections of the
Additional Premises.

 

6.                                       Parking.  Commencing as of the
Additional Premises Commencement Date, Section 14 of the Original Sublease shall
be amended to permit Subtenant and its employees to use an additional ten
(10) unreserved parking spaces (the “Additional Parking Spaces”) in an area or
areas of the Building parking garage designated from time to time by
Sublandlord.  Subtenant shall have the right to use the Additional Parking
Spaces at no cost to Subtenant, but subject to the terms of the Master Lease,
the rules and regulations of the Building, any covenants, conditions and
restrictions recorded against the Building, and all laws and regulations.  Upon
written notice from Sublandlord to Subtenant, Sublandlord shall have the right
from time to time, in Sublandlord’s sole discretion, to relocate some or all of
the Additional Parking Spaces to one or more other parking garages and/or
surface parking lots at the Project.

 

7.                                       Deletions.  Section 15 of the Original
Sublease (“Option to Expand”) is hereby deleted in its entirety from the
Sublease and, from and after the date of this Amendment, such Section 15 shall
be deemed null and void and of no further force or effect whatsoever.

 

8.                                       No Brokers.  Each of the parties hereto
represents to the other that it has had no dealings with any broker or agent in
connection with this Amendment or the Additional Premises.  Sublandlord and
Subtenant shall each indemnify and hold the other party harmless from all claims
of any brokers or agents claiming to have represented the indemnifying party in
connection with this Amendment or the Additional Premises.  The terms and
provisions of this Section 8 shall survive the expiration or any earlier
termination of the Sublease, as amended by this Amendment.

 

9.                                       Interpretation.  In the event of any
conflict with respect to the Additional Premises between the terms of the
Sublease and the terms of this Amendment, the terms of this Amendment shall
prevail.

 

10.                                 Counterparts.  This Amendment may be
executed in separate counterparts, each of which shall constitute an original
and all of which together shall constitute one and the same instrument.  This
Amendment shall be fully executed when each party has signed and delivered to
the other party at least one counterpart, even though no single counterpart
contains the signatures of all parties hereto.

 

4

--------------------------------------------------------------------------------


 

11.                                 Effectiveness and Ratification.  Except as
expressly modified herein, the terms, covenants and conditions of the Sublease
shall remain in full force and effect, and Sublandlord and Subtenant hereby
ratify and confirm each and every term of the Sublease, as amended by this
Amendment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

SUBLANDLORD:

 

 

 

ADOBE SYSTEMS INCORPORATED

 

 

 

By:

/s/ MURRAY J. DEMO

 

 

Print Name: Murray J. Demo

 

Title:

Sr. Vice President &

 

 

Chief Financial Officer

 

 

 

SUBTENANT:

 

 

 

CUTTER & BUCK, INC.

 

 

 

 

 

By:

/s/ ERNEST R. JOHNSON

 

 

Print Name: Ernest R. Johnson

 

Title: Senior Vice President & CFO

 

5

--------------------------------------------------------------------------------